Opinión concurrente emitida por el
Juez Asociado Señor Irizarry Yunqué.
He suscrito mi conformidad con la opinión que hoy se emite. No obstante, me parece oportuno hacer algunas expresiones atinentes a lo que estamos resolviendo.
Cabe señalar que si bien la Regla 35.1 de Procedimiento Civil nos viene de la Regla 68 de Federal Rules of Civil *717Procedure, vía la 35.1 de las Reglas de 1958, sus alcances tienen que enmarcarse en el contexto tradicional nuestro de las normas sobre imposición de costas y honorarios de abo-gado, que es distinto al de las Reglas federales y que se man-tiene en nuestras Reglas.
En el ordenamiento federal la imposición de costas a la parte perdidosa no es mandatoria. En lo aquí pertinente, la Regla 54(d) federal de Proc. Civil dispone:
(d) Costs
Except when express provision therefor is made either in a statute of the United States or in these rules, costs shall be allowed as of course to the prevailing party unless the court otherwise directs .... Fed. Rules Civ. Proc., Rule 54(d), 28 U.S.C.A.
En nuestra jurisdicción la situación es diferente y ha sido por tradición jurídica diferente. Así, el Código de Enjuicia-miento Civil de 1933 disponía, en su Art. 327, 32 L.P.R.A. see. 1461, que “[l]a parte a cuyo favor se dicte cualquier sen-tencia o resolución final le serán concedidas las costas”. Esta disposición fue recogida en la Regla 44.4(a), Reglas de Procedimiento Civil, 1958, así:
(a) Su concesión. Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en ape-lación, excepto en aquellos casos en que se dispusiera lo con-trario por ley o por estas reglas.
Esta disposición fue repetida en las vigentes Reglas (1979), a la que se le adicionó el concepto de costas que adop-tamos en Garriga, Jr. v. Tribunal Superior, 88 D.P.R. 245 (1963). La Núm. 44.1(a) expresa:
(a) Su concesión. Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en ape-lación, excepto en aquellos casos en que se dispusiera lo con-trario por ley o por estas reglas. Las costas que podrá con-ceder el tribunal son los gastos incurridos necesariamente en la tramitación de un pleito o procedimiento que la ley ordena o que el tribunal, en su discreción, estima que un litigante debe reembolsar a otro. 32 L.P.R.A. Ap. III, R. 44.1(a).
*718Como puede verse, en esta materia de costas nos aparta-mos de la norma federal e, independientemente de la aplica-bilidad de la Regla 35.1 sobre ofertas de sentencia, si se de-clara sin lugar una demanda el demandante siempre vendrá obligado a pagar las costas no importa que mediara una oferta de sentencia. La única variante sería si el demandante prevaleciera en la sentencia, pero por una cantidad menor a la ofrecídale bajo la Regla 35.1, en cuyo caso, por excepción a la regla general, vendría obligado a satisfacer las costas incurridas por el demandado con posterioridad a la oferta. Dice, en lo pertinente, la Regla 35.1:
... Si la sentencia que obtuviere finalmente la parte a quien se le hizo la oferta no fuera más favorable, ésta tendrá que pagar las costas, gastos y honorarios de abogado incurridos con posterioridad a la oferta....
En cuanto al aspecto de honorarios de abogado, nuestra tradición jurídica se basa en la determinación de temeridad y ello ha descansado siempre en la sana discreción del tribunal sentenciador. Así fue reiteradamente expresado por este Tribunal al interpretar la disposición del Art. 327 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 1461, que autoriza la imposición de honorarios de abogado. (1) Véanse: Segarra v. Vivaldi, 59 D.P.R. 803 (1942); Ramírez v. Morales, 69 D.P.R. 703 (1949); Cerra v. Motta, 70 D.P.R. 861 (1950); Torres v. Biaggi, 72 D.P.R. 869 (1951). Y así sigue siendo bajo las vigentes Reglas de Procedimiento Civil. Dice la 44.1(d):
*719(d) Honorarios de abogado. En caso que cualquier parte haya procedido con temeridad, el tribunal deberá imponerle en su sentencia el pago de una suma por concepto de honora-rios de abogado.
Esta regla, equivalente a la 44.4(d) de las Reglas de 1958, no corresponde con regla alguna federal.
De lo expresado resulta claro que en esta jurisdicción, como regla general, las costas se imponen mandatoriamente a la parte perdidosa en un pleito, pero la imposición de honorarios de abogado va vinculada a la determinación de temeridad que a su vez está regida por la discreción del juz-gador.
Es dentro de ese marco que debe operar la Regla 35.1. No tenemos que buscar apoyo en Delta Air Lines, Inc. v. August, 450 U.S. 346 (1981). La Regla 35.1 no puede ni debe ser camisa de fuerza que inmovilice la discreción judicial al extremo de permitir cosas absurdas. (2) El tribunal debe siempre tener la facultad de hacer uso de su discreción judicial y determinar, considerando las circunstancias del caso, si la oferta de sentencia fue hecha de buena fe y constituía una oferta razonable, y si su rechazo fue razonable. Es así como debe determinarse la aplicabilidad de la Regla 35.1, sin necesidad de distinguir entre el caso en que la sentencia concede una cantidad inferior a la ofrecida y el caso en que la sentencia nada concede a la parte a quien se le hubiese hecho la oferta.
*720Entiendo que ese es el alcance de la opinión que hoy emi-timos, según queda resumido en sus últimos párrafos. Por ello he suscrito mi conformidad.
—O—

(1) En lo pertinente disponía:
“En caso de que cualquier parte haya procedido con temeridad la corte debe imponerle en su sentencia el pago de los honorarios del abogado de la otra parte, estableciendo en su sentencia el montante de dichos honorarios, teniendo en cuenta el grado de culpa en el litigio y trabajo necesariamente prestado por el abogado de la otra parte; Disponiéndose, que nada de lo contenido en esta sección se entenderá en el sentido de conceder honorarios de abogado para ser incluidos en las costas que se impusieran a un demandado que no hubiere radicado su comparecencia en una acción o procedimiento, excepto en el caso de que dicho demandado se hubiere obli-gado a ello.” (Énfasis suplido.)


(2)Un ejemplo de lo absurdo sería el caso de una demanda por daños por ale-gada negligencia de un médico. Sabido es que en estos casos las partes dependen en gran medida de opiniones y dictámenes periciales. El demandante ha sufrido daños físicos que bien podrían justificar una sentencia de $100,000 o más y sus peritos sostienen de buena fe la responsabilidad del médico. Por otra parte éste también está convencido de que no es responsable y hace una oferta de sentencia, para poner coto a un pleito que entiende es frívolo, por $1,000. Por supuesto, es rechazada. De determinarse en la sentencia que no quedó preponderantemente probada la respon-sabilidad del médico y desestimar la demanda, el demandante se vería abocado, no obstante no haber sido temerario a tener que pagar por honorarios de abogado substanciales.